Citation Nr: 1647043	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability (claimed as postural orthostatic tachycardia syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to September 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, March 2014, and October 2015, the Board remanded the appeal for further development. 

In July 2016, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current cardiac disability, diagnosed as postural orthostatic tachycardia syndrome, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for postural orthostatic tachycardia syndrome are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disease or injury that is the result of, or aggravated by, a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection generally requires evidence of 1) a disease or injury in service; 2) a current disability; and 3) a nexus between the current disease and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The service treatment records document episodes of syncope; while post-service treatment records document postural orthostatic tachycardia syndrome.  There is conflicting evidence as to whether there is a relationship between events in service and the current disability.  VA examiners have concluded that such a relationship is unlikely.  The Veteran's treating cardiologist has opined that the type of syncope identified in service was a recognized manifestation of postural orthostatic tachycardia syndrome.  The VA opinions were not provided by cardiologists.  The most recent opinion dated in 2014 was provided by a physician, but did not provide specific reasons for finding that the in-service syncope was not a postural orthostatic tachycardia syndrome.  The evidence on this question is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that a nexus has been demonstrated between the in-service syncope and the post-service diagnosis of postural orthostatic tachycardia syndrome.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The elements necessary for service connection have been demonstrated and the appeal is granted.


ORDER

Entitlement to service connection for a heart disability, namely postural orthostatic tachycardia syndrome, is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


